Citation Nr: 0022856	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-42 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an April 1996 rating determination by the Pittsburgh, 
Pennsylvania, Regional Office (RO). 

The Board remanded this case in April 1999.  In addition to 
the issue listed on the title page of this action, the remand 
included two other issues.  They were entitlement to service 
connection for a low back injury and a right knee strain.  
Pursuant to the Board's April 1999 remand, the RO granted 
service connection for the low back and right knee claims in 
an April 2000 rating.  Having been granted, they are no 
longer on appeal.  Therefore, the Board will only address the 
issue listed on the title page of this action.


FINDING OF FACT

The claim of entitlement to service connection for a left 
ankle disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
ankle disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a left ankle 
disorder.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, the appeal must fail and 
there is no duty to assist with any further development of 
the claim.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that this claim is not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The Board notes, however, that the record does not contain a 
medical diagnosis of a current left ankle disorder.  Although 
the service medical records indicate that the veteran was 
treated for complaints of a left ankle sprain in 1984, there 
is no diagnosed left ankle disorder. 

Moreover, there is no post-service medical diagnosis of a 
left ankle disorder.  According to a September 1997 VA 
examination report, an x-ray study of the veteran's left 
ankle is negative for disability.  In September 1999, a VA 
examiner diagnosed an essentially normal left ankle.  In 
fact, the examiner specifically noted that a review of the 
veteran's record failed to reveal any complaints with respect 
to the left ankle after the veteran sprained it in 1984.  The 
examiner elaborated that, although a bad sprain could lead to 
traumatic arthropathy, the service medical records showed 
that the veteran was out of his cast/splint less than a month 
after the injury, with no further complaints.  The examiner 
concluded that this indicated that the veteran sustained no 
permanent damage.  The examiner later opined that it was 
difficult to believe that an injury in 1984 that required 
less than a month in a cast or splint could have caused 
permanent damage.  Thus, any injury in service did not 
contribute to any current disability the veteran might be 
claiming.

As the veteran has submitted no medical evidence that he 
currently experiences a left ankle disorder, the first prong 
of Caluza is not satisfied.  Nevertheless, even assuming that 
the veteran has a current left ankle disorder, there is no 
competent nexus evidence linking it to the veteran's service.  
Thus, the third prong would still not be satisfied.  As such, 
service connection for a left ankle disorder must be denied.

With respect to the veteran's May 1997 testimony that he 
developed a left ankle disorder during service, the Board 
notes that "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
or other medical professional's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  
In other words, although the Board accepts the veteran's 
contention that while in service he was treated for a 
sprained ankle, and that he currently experiences pain in his 
left ankle, there is no medical evidence of record showing 
that the veteran currently has a diagnosed left ankle 
disorder that is linked to the injury in service.  As noted 
above, a current disability that is linked to service is a 
necessary requirement for a well-grounded claim.  Thus, 
without evidence of a left ankle disorder linked to service, 
the claim is not well grounded.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The Board finds that 
the veteran submitted no medical opinion or other competent 
evidence to support his claim that he has a left ankle 
disorder, which is in any way related to his period of 
service.  The Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal is denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).




ORDER

Service connection for a left ankle disorder is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

